UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.2)* COOPER–STANDARD HOLDINGS INC. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 21676P103 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the reminder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 21676P103 SCHEDULE 13G Page2 of22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oak Hill Credit Opportunities Master Fund, Ltd. (see Items 2 and 4) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.6% 12 TYPE OF REPORTING PERSON OO CUSIP No. 21676P103 SCHEDULE 13G Page3 of22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oak Hill Credit Alpha Master Fund, L.P.(see Items 2 and 4) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12 TYPE OF REPORTING PERSON PN CUSIP No. 21676P103 SCHEDULE 13G Page4 of22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON OHA Strategic Credit Master Fund, L.P.(see Items 2 and 4) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.8% 12 TYPE OF REPORTING PERSON PN CUSIP No. 21676P103 SCHEDULE 13G Page5 of22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON OHA Strategic Credit Master Fund II, L.P.(see Items 2 and 4) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.5% 12 TYPE OF REPORTING PERSON PN CUSIP No. 21676P103 SCHEDULE 13G Page6 of22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON OHA Strategic Credit GenPar, LLC(see Items 2 and 4) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 16.3% 12 TYPE OF REPORTING PERSON OO CUSIP No. 21676P103 SCHEDULE 13G Page7 of22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oak Hill Advisors GenPar, L.P.(see Items 2 and 4) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 22.9% 12 TYPE OF REPORTING PERSON PN CUSIP No. 21676P103 SCHEDULE 13G Page8 of22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oak Hill Advisors, L.P. (see Items 2 and 4) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 22.9% 12 TYPE OF REPORTING PERSON PN CUSIP No. 21676P103 SCHEDULE 13G Page9 of22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oak Hill Credit Opportunities Management, LLC(see Items 2 and 4) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.6% 12 TYPE OF REPORTING PERSON OO CUSIP No. 21676P103 SCHEDULE 13G Page10 of22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oak Hill Credit Alpha Management, LLC(see Items 2 and 4) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12 TYPE OF REPORTING PERSON OO CUSIP No. 21676P103 SCHEDULE 13G Page11 of22 Pages 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Oak Hill Credit Alpha Master Fund GenPar, Ltd. (see Items 2 and 4) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12 TYPE OF REPORTING PERSON OO CUSIP No. 21676P103 SCHEDULE 13G Page12 of22 Pages Item 1. (a) NAME OF ISSUER Cooper–Standard Holdings Inc. (the “Company”). (b) ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES 39550 Orchard Hill Place Drive Novi, Michigan 48375 Item 2. (a) NAME OF REPORTING PERSONS The following are collectively referred to as the “Reporting Persons”: Oak Hill Credit Opportunities Master Fund, Ltd. (“OHCOF”); Oak Hill Credit Alpha Master Fund, L.P. and related accounts (“Alpha”); OHA Strategic Credit Master Fund, L.P. (“SCF”); OHA Strategic Credit Master Fund II, L.P. (“SCF II”); OHA Strategic Credit GenPar, LLC (“SCF GenPar”); Oak Hill Advisors GenPar, L.P. (“OHA GenPar”); Oak Hill Advisors LP (“OHA”); Oak Hill Credit Opportunities Management, LLC (“OHCOM LLC”); Oak Hill Credit Alpha Management, LLC(“OHCAM LLC”); and Oak Hill Credit Alpha Master Fund GenPar, Ltd. (“Alpha GenPar”). The Reporting Persons are making this single, joint filing because they may be deemed to constitute a “group” within the meaning of Section13(d)(3) of the Act, although neither the fact of this filing nor anythingcontained herein shall be deemed to be an admission by the ReportingPersons that such a group exists. (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE OF EACH REPORTING PERSON 1114 Avenue of the Americas, 27th Floor New York, NY 10036 (c) CITIZENSHIP OHCOF– Cayman Islands Alpha – Cayman Islands SCF – Cayman Islands SCF II – Cayman Islands SCF GenPar – U.S. OHA GenPar – U.S. OHA – U.S. OHCOM LLC – U.S. OHCAM LLC – U.S. Alpha GenPar – Cayman Islands CUSIP No. 21676P103 SCHEDULE 13G Page13 of22 Pages (d) TITLE OF CLASS OF SECURITIES Common Stock, $0.001 par value per share (the “Common Stock”) (e) CUSIP NUMBER 21676P103 Item 3. IF THIS STATEMENT IS FILED PURSUANT TO RULES 13d-1(b) OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS: Not applicable. Item 4. OWNERSHIP All ownership percentages set forth herein assume that, as of October 30, 2013, there are 13,148,169 shares of Common Stock outstanding, representing the total number of shares of Common Stock reported in the Quarterly Report of the Issuer filed on Form 10-Q with the Securities and Exchange Commission (the “SEC”) for the period ended September 30, 2013. OHCOF OHCOF owns206,276 shares of Common Stock, which represents approximately 1.6% of the issued and outstanding shares of Common Stock.OHCOF has the power to vote or direct the vote of these shares and the power to dispose or to direct the disposition of the shares. Alpha Alpha, together with related accounts,owns393,371 shares of Common Stock, which represents approximately 3.0% of the issued and outstanding shares of Common Stock.Alpha has the power to vote or direct the vote of these shares and the power to dispose or to direct the disposition of these shares. SCF SCF owns 1,558,720 shares of Common Stock, and 149,701 warrants; for an aggregate of 1,708,421 shares, which represents approximately 12.8% of the issued and outstanding shares of Common Stock.SCF has the power CUSIP No. 21676P103 SCHEDULE 13G Page14 of22 Pages to vote or direct the vote of these shares and the power to dispose or to direct the disposition of these shares. SCF II SCF II owns430,198 shares of common stock and 29,834 warrants; for an aggregate of460,032 shares, which represents approximately 3.5% of the issued and outstanding shares of Common Stock.SCF II has the power to vote or direct the vote of these shares and the power to dispose or to direct the disposition of these shares. SCF GenPar SCF GenPar is the general partner of SCF and SCF II.As the general partner of SCF and SCF II, SCF GenPar may be deemed to beneficially own the shares of Common Stock owned by SCF and SCF II.As the general partner of SCF and SCF II, SCF GenPar may be deemed to have the power to vote or direct the vote of, and the power to dispose or to direct the disposition of, the shares of Common Stock owned by SCF and SCF II. OHA GenPar OHA GenPar is the general partner of OHA.As the general partner of OHA, OHA GenPar may be deemed to beneficially own the shares of Common Stock beneficially owned by OHA.As the general partner of OHA, OHA GenPar may be deemed to have the power to vote or direct the vote of, and the power to dispose or to direct the disposition of, the shares of Common Stock beneficially owned by OHA. OHA OHA is an advisor to OHCOF, Alpha, SCF and SCF IIand wholly owns and is the managing member of OHCOM LLC and OHCAM LLC.As an advisor to OHCOF, Alpha, SCF andSCF II, OHA may be deemed to beneficially own the shares of Common Stock owned by OHCOF, Alpha, SCF and SCF II.As an advisor to OHCOF, Alpha, SCF and SCF II, OHA may be deemed to have the power to vote or direct the vote of, and the power to dispose or to direct the disposition of, the shares of Common Stock owned by OHCOF, Alpha, SCF and SCF II. OHA is also an advisor to managed accounts which own, in the aggregate,248,762 shares of Common Stock and 31,761 warrants; for an aggregate of280,523 shares, which represents approximately 2.1% of the issued and outstanding shares of Common Stock.As an advisor to the managed accounts, OHA may be deemed to beneficially own the shares of Common Stock owned by the managed accounts.As an advisor to the managed accounts, OHA may be deemed to have the power to vote or direct the vote of, and the power to dispose or to direct the disposition of, the shares of Common Stock owned by the managed accounts. OHA may be deemed to beneficially own equity awards made by the Company in respect of board services by persons affiliated with OHA, including4,408 shares of vested restricted stockand9,731 shares of Common Stock issuable upon exercise of stock options. CUSIP No. 21676P103 SCHEDULE 13G Page15 of22 Pages OHCOM LLC OHCOM LLC is an advisor to OHCOF.As an advisor to OHCOF, OHCOM LLC may be deemed to beneficially own the shares of Common Stock owned by OHCOF.As an advisor to OHCOF, OHCOM LLC may be deemed to have the power to vote or direct the vote of, and the power to dispose or to direct the disposition of, the shares of Common Stock owned by OHCOF. OHCAM LLC OHCAM LLC is an advisor to Alpha.As an advisor to Alpha, OHCAM LLC may be deemed to beneficially own the shares of Common Stock owned by Alpha.As an advisor to Alpha, OHCAM LLC may be deemed to have the power to vote or direct the vote of, and the power to dispose or to direct the disposition of, the shares of Common Stock owned by Alpha. Alpha GenPar Alpha GenPar is the general partner of Alpha.As the general partner of Alpha, Alpha GenPar may be deemed to beneficially own the shares of Common Stock owned by Alpha.As the general partner of Alpha, Alpha GenPar may be deemed to have the power to vote or direct the vote of, and the power to dispose or to direct the disposition of, the shares of Common Stock owned by Alpha. OHCOF, Alpha, SCF, SCF II, SCF GenPar, OHA GenPar, OHA, OHCOM LLC, OHCAM LLC and Alpha GenPar are managed or otherwise controlled directly or indirectly by Glenn R. August.Mr. August disclaims beneficial ownership of all shares of the Common Stock in excess of his pecuniary interests, if any, and this report shall not be deemed an admission that Mr. August is the beneficial owner of, or has any pecuniary interest in, such securities for purposes of Section 16 of the Securities Exchange Act of 1934, as amended, or for any other purpose. Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable. Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. Item 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. CUSIP No. 21676P103 SCHEDULE 13G Page16 of22 Pages Item 10. CERTIFICATION Not applicable. CUSIP No. 21676P103 SCHEDULE 13G Page17 of22 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated as of February 14, 2014 OAK HILL CREDIT OPPORTUNITIES MASTER FUND, LTD. By: /s/Glenn R. August Name: Glenn R. August Title: Director OAK HILL CREDIT ALPHA MASTER FUND, L.P. By: Oak Hill Credit Alpha Master Fund GenPar, Ltd., its General Partner By: /s/Glenn R. August Name: Glenn R. August Title: Director OHA STRATEGIC CREDIT MASTER FUND, L.P. By: OHA Strategic Credit GenPar, LLC, its General Partner By: /s/Glenn R. August Name: Glenn R. August Title: President OHA STRATEGIC CREDIT MASTER FUND II, L.P. By: OHA Strategic Credit GenPar, LLC, its General Partner By: /s/Glenn R. August Name: Glenn R. August Title: President CUSIP No. 21676P103 SCHEDULE 13G Page18 of22 Pages OHA STRATEGIC CREDIT GENPAR, LLC By: /s/Glenn R. August Name: Glenn R. August Title: President OAK HILL ADVISORS GENPAR, L.P. By: Oak Hill Advisors MGP, Inc., Managing General Partner By: /s/Glenn R. August Name: Glenn R. August Title: President OAK HILL ADVISORS, L.P. By: /s/Glenn R. August Name: Glenn R. August Title: President OAK HILL CREDIT OPPORTUNITIES MANAGEMENT, LLC By: /s/Glenn R. August Name: Glenn R. August Title: President OAK HILL CREDIT ALPHA MANAGEMENT, LLC By: /s/Glenn R. August Name: Glenn R. August Title: President CUSIP No. 21676P103 SCHEDULE 13G Page19 of22 Pages OAK HILL CREDIT ALPHA MASTER FUND GENPAR, LTD. By: /s/Glenn R. August Name: Glenn R. August Title: Director CUSIP No. 21676P103 SCHEDULE 13G Page20 of22 Pages EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the Common Stock, par value $0.001 per share, of Cooper-Standard Holdings, Inc. The undersigned further agree that each party hereto is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided, however, that no party is responsible for the completeness or accuracy of the information concerning any other party making the filing, unless such party knows or has reason to believe that such information is inaccurate. IN WITNESS WHEREOF, the parties have executed this Joint Filing Agreement on February 14, 2014. OAK HILL CREDIT OPPORTUNITIES MASTER FUND, LTD. By: /s/Glenn R. August Name: Glenn R. August Title: Director OAK HILL CREDIT ALPHA MASTER FUND, L.P. By: Oak Hill Credit Alpha Master Fund GenPar, Ltd., its General Partner By: /s/Glenn R. August Name: Glenn R. August Title: Director OHA STRATEGIC CREDIT MASTER FUND, L.P. By: OHA Strategic Credit GenPar, LLC, its General Partner By: /s/Glenn R. August Name: Glenn R. August Title: President CUSIP No. 21676P103 SCHEDULE 13G Page21 of22 Pages OHA STRATEGIC CREDIT MASTER FUND II, L.P. By: OHA Strategic Credit GenPar, LLC, its General Partner By: /s/Glenn R. August Name: Glenn R. August Title: President OHA STRATEGIC CREDIT GENPAR, LLC By: /s/Glenn R. August Name: Glenn R. August Title: President OAK HILL ADVISORS GENPAR, L.P. By: Oak Hill Advisors MGP, Inc., Managing General Partner By: /s/Glenn R. August Name: Glenn R. August Title: President OAK HILL ADVISORS, L.P. By: /s/Glenn R. August Name: Glenn R. August Title: President OAK HILL CREDIT OPPORTUNITIES MANAGEMENT, LLC By: /s/Glenn R. August Name: Glenn R. August Title: President OAK HILL CREDIT ALPHA MANAGEMENT, LLC By: /s/Glenn R. August Name: Glenn R. August Title: President CUSIP No. 21676P103 SCHEDULE 13G Page22 of22 Pages OAK HILL CREDIT ALPHA MASTER FUND GENPAR, LTD. By: /s/Glenn R. August Name: Glenn R. August Title: Director
